Order entered September 9, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00295-CV

                          IN THE INTEREST OF E.B., A CHILD

                     On Appeal from the 302nd Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DF-10-03980 U

                                           ORDER
       We GRANT appellee’s September 7, 2014 second motion for extension of time to file

responsive brief and ORDER the brief be filed no later than September 12, 2014. No further

extensions will be granted absent exigent circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE